                  UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF WISCONSIN

     KEVIN MICHAEL BOON-BEY, ASB,
     a minor child, KMB, a minor child,
     KMB, JR., a minor child PIH, a minor
     child, and SMB, a minor child,

                                Plaintiffs,

     v.                                                Case No. 19-CV-985-JPS

     AUDREY SKWIERAWSKI and RYAN
                                                  SCHEDULING ORDER
     SANSON,

                               Defendants.



          On July 11, 2019, Plaintiffs filed their pro se complaint in this action.

(Docket #1). On July 29, 2019, Defendants filed their answer. (Docket #5).

The Court set a scheduling conference for August 22, 2019. (Docket #6).

Shortly thereafter, Plaintiffs filed an amended complaint stating, inter alia,

that Plaintiff Kevin Michael Boon-Bey (“Boon-Bey”), the only majority-aged

plaintiff, is now incarcerated at the Milwaukee County Jail. (Docket #7). In

light of this, the Court will vacate the upcoming scheduling conference and

relieve the parties of their obligation to prepare a Joint Rule 26 Plan.

          Consistent with the provisions found in Rule 1 of the Federal Rules

of Civil Procedure, to ensure the orderly and timely disposition of this case,

the Court adopts the following omnibus scheduling order:

1.        Amendment of Pleadings

          Should the plaintiffs wish to amend their pleading to add or remove

claims or parties, without leave of the Court, they may do so no later than




     Case 2:19-cv-00985-JPS Filed 08/20/19 Page 1 of 8 Document 8
Friday, September 20, 2019. The plaintiffs should, however, be aware that

Civil Local Rule 15 (E.D. Wis.) requires that “[a]ny amendments to a

pleading…must reproduce the entire pleading as amended, and may not

incorporate any prior pleading by reference.” Civil L. R. 15(a) (E.D. Wis.)

(emphasis added).

        A copy of Civil Local Rule 15 (E.D. Wis.) is included with this order.

2.      Motions to Dismiss

        Should the defendants wish to file a motion to dismiss, under Rule

12 of the Federal Rules of Civil Procedure, such motion, together with its

briefs, is to be filed no later than Friday, October 18, 2019, and in accordance

with Civil Local Rule 7 (E.D. Wis.).

        If the defendants file a motion to dismiss, the plaintiffs are hereby

warned that they must file a response, in accordance with Civil Local Rule

7 (E.D. Wis.), or they may be deemed to have waived any argument against

dismissal and face dismissal of this matter with prejudice.

        Copies of Rule 12 of the Federal Rules of Civil Procedure and Civil

Local Rule 7 (E.D. Wis.) are included with this order.

3.      Discovery

        All requests for discovery shall be served by a date sufficiently early

so that all discovery is completed no later than Friday, January 31, 2020.

The plaintiffs are instructed that discovery requests must be served on the

defendant to whom they are directed by mail or other means of delivery.

Simply filing discovery requests with the Court, either electronically or by

mail, will not qualify as service of those requests pursuant to the Federal

Rules of Civil Procedure.

        The plaintiffs are further warned that they must respond to the

defendants’ requests for discovery in accordance with the applicable
                                  Page 2 of 8

     Case 2:19-cv-00985-JPS Filed 08/20/19 Page 2 of 8 Document 8
procedural rules. Failure to do so may result in dismissal of this action. Civil

L.R. 41(c).

4.        Summary Judgment

          Any party to this action may move for summary judgment not later

than Friday, February 28, 2020. Any party’s request for summary judgment

must conform with Rule 56 of the Federal Rules of Civil Procedure and Civil

Local Rules 7 and 56 (E.D. Wis.). This deadline is firm and will not be

moved absent exceptional circumstances.

          A district court must grant summary judgment “if the movant shows

that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Furthermore,

either party’s failure to respond to a motion for summary judgment or

otherwise comply with Civil Local Rules 7 and 56, may constitute grounds

for the Court to grant the opposing party’s motion for summary judgment.

          Copies of Rule 56 of the Federal Rules of Civil Procedure and Civil

Local Rules 7 and 56 (E.D. Wis.) are included with this order.

5.        Trial

          Should a trial be necessary after resolution of any dispositive

motions, the Court will set a trial date in the months of June–July 2020. The

Court will simultaneously set other relevant deadlines, including the date

for the final pretrial conference and for completion of the pretrial report.

Those dates, once set, are firm and will not be moved for any reason. The

parties will also be provided detailed instructions for trial practice in this

branch of the Court, including instructions for completing the pretrial

report.

          In recognition of the Court’s limited resources, and an ever

burgeoning case load assigned to this branch of the Court, together with the
                                  Page 3 of 8

     Case 2:19-cv-00985-JPS Filed 08/20/19 Page 3 of 8 Document 8
continued escalating costs associated with litigation generally, the Court

finds it prudent to require that counsel and the parties seriously undertake

all appropriate measures, including utilization of the services of a

randomly-assigned magistrate judge or other outside third party neutral

agreed upon by the parties, to bring the case to conclusion short of trial. In

the event counsel and the parties wish to avail themselves of the services of

the randomly-assigned magistrate judge, they are reminded that, like

district judges, magistrate judges have very busy calendars. Therefore, in

order to ensure timely scheduling of one or more mediation sessions

suitably in advance of the scheduled trial date, immediate steps must be

taken in the event counsel and the parties wish to jointly request that the

Court make such a referral.

       Accordingly, the Court finds it prudent to direct that counsel and the

parties confer forthwith to explore settlement, and, if appropriate, utilize

the services of the randomly-assigned magistrate judge or other third party

neutral for purposes of conducting one or more settlement conferences. The

Court will further direct that counsel for plaintiffs file under seal with the

Court interim and final settlement reports generally summarizing any

progress made as of the report due date, including the date(s) counsel for

the parties actually met and conferred. If, however, the plaintiffs continue

to proceed pro se, then defense counsel is responsible for filing these reports

electronically via CM/ECF, although the plaintiffs are nonetheless

responsible for participating in the preparation of the reports. The interim

report must be filed under seal on or before Tuesday, February 25, 2020.

The deadline for filing the final settlement report will be set, if necessary,

contemporaneously with the trial date.


                                 Page 4 of 8

  Case 2:19-cv-00985-JPS Filed 08/20/19 Page 4 of 8 Document 8
        Finally, the Court readily acknowledges and well appreciates the

fact that in this branch preparation of the final pretrial report requires a

substantial commitment of time and resources, and the parties ought not

treat the Court’s directives lightly for in the final analysis adequate

preparation remains the hallmark of an effective advocate, and while every

litigant is entitled to their day in court, they are not entitled to intrude upon

someone else’s day in court.

6.      Additional Instructions and Warnings

        6.1.   Extensions of Time

        The parties are warned that in this branch of the Court, requests for

extensions of time are rarely, if ever, granted, and then only in exceptional

circumstances. For Boon-Bey, the fact that you may be subject to discipline

or some other type of restriction, and thus prevented from completing legal

work, is not by itself adequate grounds for the Court to grant an extension

of time. The Court will not consider any motion based on disciplinary,

medical, or any other type of restriction unless the plaintiff demonstrates

that the restriction was not imposed due to his own misconduct. The Court

further advises the parties that the motions in limine due date, final pretrial

report due date, final pretrial conference date, and jury trial date, once set,

are all firm and will not be moved for any reason. These policies are

consistent with Rule 1 of the Federal Rules of Civil Procedure and the

Court’s prerogative to appropriately manage its case docket.

        6.2.   Motions for Appointment of Counsel

        Under 28 U.S.C. § 1915(e)(1), the “court may request an attorney to

represent any person unable to afford counsel.” The court should seek

counsel to represent the plaintiff if the plaintiff: (1) has made reasonable

attempts to secure counsel; and (2) “’the difficulty of the case—factually and
                                  Page 5 of 8

     Case 2:19-cv-00985-JPS Filed 08/20/19 Page 5 of 8 Document 8
legally—exceeds the particular plaintiff’s capacity as a layperson to

coherently present it.’” Navejar v. Iyiola, 718 F.3d 692, 696 (7th Cir. 2013)

(quoting Pruitt v. Mote, 503 F.3d 647, 655 (7th Cir. 2007) (en banc)).

       The Court will reject any motion for appointment of counsel out of

hand if the first element is not met. This requires, at minimum, that the

plaintiffs solicit multiple attorneys for representation and that the plaintiffs

attach evidence of their refusal to undertake representation to the motion.

The Court further warns that the second element is rarely satisfied, and so

the plaintiffs must show that their case is exceptionally complex to warrant

potential counsel appointment. Finally, the Court notes that no motions for

appointment of counsel will be considered until after the close of

discovery.

       6.3.   Failure to Timely File

       The plaintiffs are hereby warned that failure to make a timely

submission or otherwise comply with the Court’s orders may result in the

dismissal of this action for failure to prosecute.

       6.4.   Submission of Material to Clerk’s Office

       The plaintiffs are also hereby reminded that they must submit all

correspondence and legal materials to:

                        Office of the Clerk
                        United States District Court
                        Eastern District of Wisconsin
                        362 United States Courthouse
                        517 E. Wisconsin Ave.
                        Milwaukee, WI 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter.




                                  Page 6 of 8

  Case 2:19-cv-00985-JPS Filed 08/20/19 Page 6 of 8 Document 8
       6.5.   Service and Retention of Copies

       The plaintiffs are further reminded that they are required under

Federal Rule of Civil Procedure 5(a) to send a copy of every paper or

document they file with the Court to the opposing party or, if the opposing

party is represented by counsel, to counsel for that party. Fed. R. Civ. P.

5(b). As each filing will be electronically scanned and entered on the docket

upon receipt by the Clerk, the plaintiffs need not mail copies to the

defendants. For any filings other than discovery requests, the defendants

will be served electronically through the Court’s electronic case filing

system. The plaintiffs should also retain a personal copy of each document

filed with the Court. If the plaintiffs do not have access to a photocopy

machine, they may send out identical handwritten or typed copies of any

documents.

       6.6.   Additional Information and Resources

       In addition to the various Federal Rules of Civil Procedure and Civil

Local Rules that the Court has attached to this order, it has attached copies

of two monographs prepared by court staff to address common questions

that arise in prisoner and pro se civil litigation. These two monographs,

entitled “Answers to Pro Se Litigants’ Common Questions,” and “Answers

to Prisoner Litigants’ Common Questions,” contain a wealth of information

that the plaintiffs may find useful in prosecuting this case.

       Accordingly,

       IT IS ORDERED that the scheduling conference set for August 22,

2019 (Docket #6) be and the same is hereby VACATED. The parties need

not submit a Joint Rule 26 Plan. The dates set forth in this Order shall govern

the case.


                                 Page 7 of 8

  Case 2:19-cv-00985-JPS Filed 08/20/19 Page 7 of 8 Document 8
   Dated at Milwaukee, Wisconsin, this 20th day of August, 2019.

                             BY THE COURT:




                             J.P. Stadtmueller
                             U.S. District Judge




                           Page 8 of 8

Case 2:19-cv-00985-JPS Filed 08/20/19 Page 8 of 8 Document 8
